Citation Nr: 1016073	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  97-22 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.

2.  Entitlement to an initial rating higher than 30 percent 
for a skin disability.

3.  Entitlement to a compensable rating for hemorrhoids.

4.  Entitlement to a compensable rating for condyloma 
acuminata.

5.  Entitlement to an effective date earlier than July 3, 
2000, for the award of a 70 percent disability rating for 
PTSD.

6.  Entitlement to an effective date earlier than July 3, 
2000, for the award of a total disability based upon 
individual unemployability (TDIU) rating.

7.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for dysphagia, dysarthria, and left 
hemiplegia, claimed as due to Department of Veterans Affairs 
failure to provide timely treatment for toxoplasmosis.
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1969, and from December 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

In a March 2001 rating decision, the RO denied the Veteran's 
claim of entitlement to a TDIU rating.

In August 2002, the Board remanded the claims of entitlement 
to service connection for a skin disability and a TDIU 
rating.  

By a June 2003 rating decision, the RO denied the Veteran's 
claims for increased ratings for his PTSD, condyloma 
acuminate, and hemorrhoids.

In a June 2004 decision, the Board granted service connection 
for a skin disability, secondary to exposure to herbicide 
agents, and remanded the issues of entitlement to compensable 
ratings for condyloma acuminata and hemorrhoids, a rating in 
excess of 50 percent for PTSD, and entitlement to a TDIU 
rating.  

By a July 2004 rating decision, the RO assigned a 30 percent 
disability rating for the Veteran's skin disability, 
effective October 2, 1996.

By a March 2005 rating decision, the RO awarded entitlement 
to a TDIU rating, and increased the disability rating for the 
Veteran's PTSD from 50 to 70 percent disabling, effective 
July 3, 2000.

In a November 2005 statement of the case, the RO denied the 
Veteran's claims of entitlement to effective dates earlier 
than July 3, 2000, for the awards of a TDIU rating and a 70 
percent disability rating for PTSD.

By a July 2008 rating decision, the RO denied the Veteran's 
claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151.

In October 2009, the Veteran testified before the Board at a 
hearing that was held at the RO.

In April 2010, the Board received mail to the Veteran's 
representative that was returned as undeliverable.  This mail 
consisted of a copy of a January 2010 VHA opinion regarding 
the Veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151, and notification that the Veteran and his 
representative had 60 days from the date of the letter to 
review the medical opinion and submit any additional argument 
or evidence.  The letter, although also sent to the Veteran 
himself, unfortunately, was sent to the incorrect 
representative.  Based upon correspondence received by the 
Board in March 2010, however, it appears that the Veteran's 
accredited representative, Veterans of Foreign Wars (VFW), 
had knowledge of the January 2010 opinion, as the VFW 
addressed the January 2010 opinion at length in the March 
2010 correspondence.  Thus, although the copy of the opinion 
and the notification letter were originally sent to the 
incorrect representative, it appears that the Veteran's 
accredited representative had knowledge of the opinion and 
had the opportunity to review the opinion and provide 
additional argument in light of the opinion.  Accordingly, 
the Board concludes that there is no due process violation 
with respect to the mail returned as undeliverable, and that 
deciding the claim of entitlement to compensation under 
38 U.S.C.A. § 1151 on the merits at this time will not be 
prejudicial to the Veteran.


FINDINGS OF FACT

1.  In a statement received at the RO in June 2009, the 
Veteran withdrew his appeals concerning entitlement to 
increased ratings for PTSD, a skin disability, condyloma 
acuminata, and hemorrhoids, and his claims of entitlement to 
effective dates earlier than July 3, 2000, for the award of a 
TDIU rating and a 70 percent disability rating for PTSD.

2.  The Veteran's dysphagia, dysarthria, and left hemiplegia 
were not caused or aggravated by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault by VA, or by an event not reasonably foreseeable.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals of the issues 
of entitlement to increased ratings for PTSD, a skin 
disability, condyloma acuminata, and hemorrhoids, and the 
issues of entitlement to effective dates earlier than July 3, 
2000, for the award of a TDIU rating and a 70 percent 
disability rating for PTSD, have been met.  38 U.S.C.A. 
§ 7105(b)(2) (West 2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for dysphagia, dysarthria, and left hemiplegia, claimed as 
due to Department of Veterans Affairs failure to provide 
timely treatment for toxoplasmosis, have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

An appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204(a), (b) 
(2009).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204(a).

In February 2004, the Veteran submitted a VA Form 9 
perfecting his appeals as to the issues of entitlement to 
increased ratings for PTSD, condyloma acuminata, and 
hemorrhoids, as identified in the February 2004 statement of 
the case.  

In February 2005, the Veteran submitted a VA Form 9 
perfecting his appeal as to the issue of entitlement to an 
initial rating higher than 30 percent for a skin disability, 
as identified in the February 2005 statement of the case.  

In December 2005, the Veteran submitted a VA Form 9 
perfecting his appeals as to the issues of entitlement to 
effective dates earlier than July 3, 2000, for the award of a 
TDIU rating and a 70 percent disability rating for PTSD, as 
identified in the November 2005 statement of the case.  

In a written statement received at the RO in June 2009, the 
Veteran stated that he was withdrawing the appeals as to the 
6 issues (entitlement to increased ratings for PTSD, a skin 
disability, condyloma acuminata, and hemorrhoids, and his 
claims of entitlement to effective dates earlier than July 3, 
2000, for the awards of a TDIU rating and a 70 percent 
disability rating for PTSD) aside from entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151.  He 
specifically stated that he wished to "drop the other 6 
issues recorded on the [June 2009] [supplemental statement of 
the case]."

As the appellant has withdrawn his appeals as to the issues 
of entitlement to increased ratings for PTSD, a skin 
disability, condyloma acuminata, and hemorrhoids, and his 
claims of entitlement to effective dates earlier than July 3, 
2000, for the award of a TDIU rating and a 70 percent 
disability rating for PTSD, there remain no allegations of 
errors of fact or law for appellate consideration concerning 
these issues.  The Board therefore has no jurisdiction to 
review the issues.  

Accordingly, the issues of entitlement to increased ratings 
for PTSD, a skin disability, condyloma acuminata, and 
hemorrhoids, and his claims of entitlement to effective dates 
earlier than July 3, 2000, for the award of a TDIU rating and 
a 70 percent disability rating for PTSD, are dismissed.

Notice and Assistance Requirements

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009).  The notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  See Sanders v. Nicholson, 487 F.3d. 
881 (Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Notice requirements also apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In this case, notice was provided to the Veteran in January 
2008, prior to the initial adjudication of his claim in July 
2008.  The content of the notice letter fully complies with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The Veteran was not 
provided with the Dingess elements of VCAA notice.  However, 
given the denial of the claim, any questions as to a 
disability rating or effective date are moot.  The Veteran 
has not been prejudiced by VA's failure to provide notice 
earlier on these elements of his claim.

In addition, given his contentions, the Veteran has 
demonstrated his affirmative understanding, i.e., he had 
actual knowledge of what was necessary to substantiate his 
claim.  Thus, the purpose of the notice, to ensure that he 
had the opportunity to participate meaningfully in the 
adjudication process, was not frustrated because he had 
actual knowledge of what was necessary to substantiate the 
claim prior to the Board's consideration of this matter, 
ensuring the essential fairness of the adjudication.  See 
Sanders; Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) 
(holding that actual knowledge by the claimant cures defect 
in notice).

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim and thus the essential fairness of the 
adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the Veteran.  The 
Veteran's service treatment records are in the claims file.  
VA and private treatment records are in the claims file.  VA 
is only required to make reasonable efforts to obtain 
relevant records that the Veteran has adequately identified.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).  He has not identified 
any other treatment records aside from those that are already 
of record.  Thus, VA has made every reasonable effort to 
obtain all records relevant to the Veteran's claim.

Under the VCAA, VA is obliged to provide an examination or 
obtain an opinion when the record contains competent evidence 
that the claimant has a current disability or signs and 
symptoms of a current disability, the record indicates that 
the disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. at 83.  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

In January 2010, VA obtained an expert medical opinion 
addressing whether VA acted negligently in failing to refer 
the Veteran for neurological evaluation at the time he 
presented for treatment on October 5, 2007, or whether VA's 
provision of care on that date otherwise involved careless, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault.  The opinion obtained is thorough 
and supported by both the outpatient and inpatient treatment 
records.  The opinion is thus an adequate basis upon which to 
base a decision.

As such, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A (West 2002 & Supp. 2009), or 38 C.F.R. § 
3.159 (2009), and that the Veteran will not be prejudiced as 
a result of the Board's adjudication of his claim.

Compensation under 38 U.S.C.A. § 1151

Where a veteran suffers an injury or aggravation of an injury 
as a result of VA medical treatment, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  38 U.S.C.A. § 1151 (West 2002).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt. 38 
U.S.C.A. § 5107 (West 2002).

In order for the disability or death to qualify for 
compensation under 38 U.S.C.A. § 1151, the disability or 
death must not have been the result of the veteran's willful 
misconduct, and must have been caused by VA hospital care, 
medical or surgical treatment, or examination.  Additionally, 
the VA hospital care, medical or surgical treatment, or 
examination that proximately caused the disability or death, 
must have been careless, negligent, lacked proper skill, or 
involved an error in judgment, or an event that was not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a).  The 
additional disability or death must not merely be 
coincidental with the VA hospitalization, medical, or 
surgical treatment.  Finally, proof of aggravation, in the 
absence of evidence satisfying the causation requirement, 
will not suffice to make the additional disability or death 
compensable.  38 C.F.R. § 3.358(c)(1)(2) (2009).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with his physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  Compensation is not payable if the 
additional disability or death results from the continuance 
or natural progress of the disease or injury for which the 
training, treatment, or hospitalization was authorized.  38 
C.F.R. § 3.358(b)(1), (2) (2009).

The record reflects that on the morning of October 5, 2007, the 
Veteran reported to the VA Medical Center in Buckley, West 
Virginia, for several pre-scheduled appointments.  His first 
appointment was with his primary care physician, whom the Veteran 
was scheduled to see for follow up of several chronic health 
problems, including generalized abdominal pain, hemorrhoids, 
hypertension, low back pain, diarrhea, alcohol dependence, and 
degenerative joint disease.  At the time of the appointment, the 
Veteran reported that he had headaches all the time, for which he 
took Tylenol, without relief.  He also reported experiencing 
weakness in his legs, trembling, and stumbling.  He admitted that 
he drank at least four to five 40 oz beers per day.  On physical 
examination, the Veteran's vital signs revealed no abnormalities.  
He was noted to be well-developed, well-nourished, and in no 
acute distress.  Neurological examination revealed no 
abnormalities; cranial nerves were normal, motor examination was 
normal, and sensory examination was normal.

The Veteran's next appointment was with his psychiatrist.  He 
stated that he had not been doing too well, and that he was 
experiencing a lot of stress.  He stated that his drinking was 
getting worse, and that he was drinking on an almost daily basis.  
Mental status examination revealed a mildly anxious mood with an 
appropriate affect but no other abnormalities.  He was advised to 
completely abstain from alcohol.

The Veteran had no further VA appointments on October 5, 2007.

Despite the Veteran's contentions that his symptoms continued to 
worsen throughout the day and evening of October 5, 2007, and 
that he sought emergency medical treatment the following morning, 
the record reflects that on the evening of October 6, 2007, the 
Veteran reported to the emergency room at Montgomery General 
Hospital in Montgomery, West Virginia, with complaints of 
generalized weakness.  At the time of his initial examination, 
the Veteran stated that since that morning, he had been 
experiencing weakness on his left side, a decreased appetite, and 
a headache.  He described difficulty walking and difficulty 
swallowing.  Physical examination revealed equal grip strength, 
bilaterally.  His mouth was noted to be drawn slightly to the 
left, resulting in slightly slurred speech.  The initial 
impression was possible cerebrovascular accident (CVA).

CT examination of the head was negative.  Montgomery General 
Hospital contacted the VA hospital in Huntington, West Virginia, 
and requested transfer of the Veteran to that facility, for 
evaluation by a neurologist.

The Veteran was admitted to the VA hospital in Huntington with an 
impression of stroke-like symptoms, with left-sided weakness and 
difficulty speaking.  At the time of his admission, he reported a 
one-day history of symptoms.  MRI examination revealed round 
lesions in the pons and left frontal lobe.  Laboratory testing 
revealed that the Veteran was HIV positive.  Given the negative 
CT and his HIV status, he was started on antiretroviral 
medication and sulfadiazine/pyremethamine for possible 
toxoplasmosis versus lymphoma.  The Veteran's condition improved 
over the next few days; his weakness improved, he was able to 
ambulate, and take oral feeds.  At the time of his discharge on 
October 12, 2007, the Veteran was stable.  He was advised to 
follow up with a primary care physician in three to four weeks, 
and to follow up with a neurologist in two weeks.

On November 27, 2007, the Veteran returned to the VA hospital in 
Lexington with worsening stroke-like symptoms.  MRI revealed two 
new lesions.  It was determined that the Veteran had not 
responded to the treatment for toxoplasmosis, and as a result he 
was transferred to the VA hospital in Lexington, Kentucky for 
neurosurgical consultation and a hemological/oncological opinion.

At the hospital in Lexington, the Veteran continued to undergo 
treatment for toxoplasmosis, and underwent technesium SPECT and 
thalium SPECT to differentiate it from lymphoma.  His 
cerebrospinal fluid white blood cell count improved, and repeat 
MRI revealed improvement, ruling out lymphoma.  Neurosurgical 
consultation was canceled.

After lymphoma was ruled out, the Veteran was transferred back to 
the VA hospital in Huntington.  He remained hospitalized until 
January 6, 2008, in large part secondary to physical therapy 
efforts related to left-sided weakness and speech difficulty.  At 
the time of his discharge, left-sided weakness and speech 
difficulty remained.

Records dated from January 6, 2008, to the present demonstrate 
that the Veteran manifests with the late effects of 
cerebrovascular disease.

The Veteran asserts that he began to experience stroke-like 
symptoms on his way to the VA on October 5, 2007, and that 
his report of symptoms was ignored.  He asserts that had VA 
diagnosed him with a possible cerebrovascular accident, or at 
the very least referred him for neurological evaluation upon 
his initial report of experiencing weakness in his legs, 
trembling, and stumbling on October 5, 2007, evidence of 
toxoplasmosis would have been detected earlier, and the 
extent of damage sustained would not have been as severe.  He 
asserts that VA's failure in this regard was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of VA, 
and that he is therefore entitled to compensation under 38 
U.S.C.A. § 1151.

A September 2008 statement submitted by the Veteran's brother 
supports his contentions, insofar as it alleges that the 
Veteran was experiencing symptoms consistent with a stroke 
earlier than when he reported to the emergency room on 
October 6, 2007.  In the statement, the Veteran's brother 
indicated that the Veteran had called him on the morning of 
October 6, 2007, and that he had a hard time "making out" 
what the Veteran was saying because he was slurring his words 
very badly.  The Veteran reportedly informed him that he 
thought he was having a stroke and that he needed to go to 
the emergency room.  He additionally stated that he had been 
having trouble the day before, and had mentioned so to his VA 
doctor, but the VA doctor had sent him home.  He took the 
Veteran to the emergency room at Montgomery General Hospital 
in Montgomery, West Virginia, and stayed with him until he 
was transported to the Huntington VA Medical Center.  The 
personnel at the Montgomery General Hospital informed him 
that the Veteran had suffered "strokes or mini strokes."  

In a January 2009 statement, the Veteran's brother reiterated 
that the Veteran had called him on the morning of October 6, 
2007, and that he had had difficulty understanding the 
Veteran as a result of slurred speech.  Although the Veteran 
was a recovering alcoholic, his slurred speech was 
significant, in that he had never before had trouble 
understanding the Veteran; when he had been drinking, the 
content of his speech was affected, but not his manner of 
speaking.  His slurred speech was a clear indicator that 
something was seriously wrong.

When he arrived at the Veteran's house, his speech continued 
to be slurred and his movements were uncoordinated.  He did 
not smell of alcohol, and he was certain that the Veteran had 
not been drinking.  The Veteran complained that his left leg 
and arm were not cooperating, and he began shaking very badly 
on his left side.  Afraid that the Veteran was having a 
stroke, they rushed to the Montgomery General Hospital.  
While on the way to the hospital, the Veteran informed him 
that he had been experiencing similar problems the day 
before, and that his symptoms had worsened overnight.  The 
Veteran had been upset by his VA doctor's admonition to not 
drink alcohol, as he had never drunk alcohol in the morning.

Ultimately, a stroke was ruled out in favor of a diagnosis of 
toxoplasmosis.  The Veteran's brother argued that the 
symptoms of toxoplasmosis should have been recognized by his 
VA physicians when he reported for treatment on the morning 
of October 5, 2007.  At the very least, the symptoms should 
have been recognized as potential indicators of a stroke, and 
additional testing should have been ordered.  The initial 
failure to note the symptoms, and provide appropriate 
treatment in a timely manner, resulted in additional 
disability.

In June 2009 and October 2009, the Veteran testified before a 
Decision Review Officer and the Board, respectively.  At both 
hearings, the Veteran reiterated his contentions regarding 
the untimely diagnosis of his condition, and asserted that 
his treating physicians should have recognized the need for 
neurological evaluation.  Their failure to refer him for 
neurological evaluation resulted in his sustaining additional 
disability that could have been avoided, had timely treatment 
been provided.

In January 2010, VA obtained an expert opinion addressing 
whether VA acted negligently in failing to refer the Veteran 
for neurological evaluation at the time he presented for 
treatment on October 5, 2007, or whether VA's provision of 
care on that date otherwise involved careless, negligence, 
lack of proper skill, error in judgment, or a similar 
instance of fault.  

The neurologist providing the opinion extensively reviewed 
the Veteran's claims file.  He noted that the Veteran had 
reported to the VA Medical Center in Buckley, West Virginia 
on October 5, 2007, for several pre-scheduled appointments.  
At the time of his first appointment with his primary care 
physician, the Veteran reported a headache that "he had all 
the time," suggesting that the headache was chronic in 
nature.  The Veteran self-medicated with acetaminophen.  The 
Veteran also reported weakness in his legs, trembling, and 
stumbling.

On physical examination, the Veteran was found to be well-
developed, well-nourished, and in no acute distress.  His 
neurological examination apparently had revealed no 
abnormalities, including his cranial nerve examination, his 
motor examination, and his sensory examination, all of which 
were found to be normal.

During his appointment with his primary care physician, the 
Veteran stated that he drank at least four to five 40-ounce 
beers per day.  During a subsequent clinic visit with his 
psychiatrist, the Veteran stated that he had not been doing 
well, and that he was experiencing a lot of stress.  He 
informed his psychiatrist that his alcohol consumption was 
getting worse, and that he was drinking on an almost daily 
basis.

Based on the above information, the neurologist concluded 
that the Veteran's presentation on October 5, 2007, was not 
suggestive of or consistent with a cerebrovascular accident 
or toxoplasmosis.  Based upon his review of the records, it 
appeared that the Veteran had very nonspecific and non-
anatomically localizing complaints of headaches, weakness in 
his legs, and stumbling.  Due to the nonspecific nature of 
his complaints, neither a cerebrovascular accident nor 
toxoplasmosis were indicated as possible diagnoses.

In determining that neither a cerebrovascular accident nor 
toxoplasmosis were indicated as possible diagnoses when the 
Veteran presented for VA treatment on October 5, 2007, the 
neurologist reasoned that cerebrovascular accidents typically 
presented with localized unilateral loss of motor strength, 
sensation, vision, balance, or with speech or language 
difficulties.  Sometimes, patients with strokes also 
experienced a decrease in awareness or alertness.  Very 
rarely, ischemic strokes might be associated with an acute 
headache.

It appeared that on the morning of October 5, 2007, the 
Veteran had not yet been diagnosed with human 
immunodeficiency virus (HIV) infection.  Thus, a diagnosis of 
toxoplasmosis infection of the central nervous system was not 
an intuitive diagnosis, as toxoplasmosis was extremely 
unlikely in non-immunosuppressed individuals.  In HIV-
infected individuals, most case series suggested that up to 
50 percent of individuals will present with an acute headache 
on admission.  

Although the Veteran was noted to complain of a headache at 
the time he reported for VA treatment on October 5, 2007, the 
neurologist did not get the sense that the Veteran was 
complaining of an acute headache, but rather of a chronic 
headache, as suggested by his report of having a headache 
"all the time."  Had the attending physician suspected a 
new onset headache, or a headache that was changing in 
character, an imaging study of the cranium and cerebrum would 
have been appropriate.  Typically in that setting, a computed 
tomography (CT) imaging study of the head would be performed.  
Such a study was not performed on October 5, 2007, presumably 
because both the primary care physician and psychiatrist did 
not think the Veteran had a new onset headache, or a headache 
that was changing in character.  In addition, it was 
extremely unlikely that a head CT on October 5, 2007, would 
have identified a cerebral ischemic stroke or evidence of 
toxoplasmosis, given that the CT scan performed the next day 
at Montgomery General Hospital was read as a negative study.

Because the symptoms with which the Veteran presented on 
October 5, 2007, were not consistent with either a 
cerebrovascular accident or toxoplasmosis, the neurologist 
opined that VA's failure to refer the Veteran for 
neurological evaluation on October 5, 2007, did not involve 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of the 
VA.

With regard to whether the Veteran sustained additional 
disability, including permanent left hemiplegia, dysphagia, 
and dysarthria, as a result of VA's failure to diagnose the 
Veteran with a possible cerebrovascular accident or 
toxoplasmosis on October 5, 2007, or as a result of VA's 
failure to refer him for neurological evaluation at that 
time, the neurologist concluded that it was conceivable that 
a delay in the diagnosis of the Veteran's neurological 
condition led to additional neurological disability.  
However, it was not certain in this instance that an 
assessment by a neurologist would have changed the outcome.

As noted above, the Veteran's presentation on October 5, 
2007, was not suggestive of or consistent with a 
cerebrovascular accident or toxoplasmosis.  Thus, the 
neurologist did not believe that additional disability, 
including a permanent memory loss disability, was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of the 
VA.  Based upon the Veteran's presentation on October 5, 
2007, the neurologist opined that additional neurological 
disability, including permanent memory loss, was not 
reasonably foreseeable on October 5, 2007.

In response to the January 2010 opinion, the Veteran, through 
his representative, submitted additional argument in support 
of his claim.  The Veteran argued that he had not been 
examined by a neurologist on October 5, 2007, as was 
suggested by the neurologist who provided the January 2010 
opinion.  He additionally asserted that he had not been 
drinking on October 5, 2007, and stated that this could be 
verified as he had driven himself to his appointments, and he 
would not have been able to start his car as a result of the 
breathalyzer installed in his vehicle, had he been drinking.  
Finally, he argued that it was not customary for him to 
complain of weakness and stumbling.  Given those complaints, 
and his difficulty speaking, he felt that his physicians 
should have realized the need for neurological evaluation.

In order for the Veteran's dysphagia, dysarthria, and left 
hemiplegia to qualify for compensation under 38 U.S.C.A. 
§ 1151, his dysphagia, dysarthria, and left hemiplegia must 
not have been the result of his willful misconduct, and must 
have been caused by VA hospital care, medical or surgical 
treatment, or examination.  Additionally, the VA hospital 
care, medical or surgical treatment, or examination that 
proximately caused the disability or death, must have been 
careless, negligent, lacked proper skill, or involved an 
error in judgment, or an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a).  The additional 
disability or death must not merely be coincidental with the 
VA hospitalization, medical, or surgical treatment.  Finally, 
proof of aggravation, in the absence of evidence satisfying 
the causation requirement, will not suffice to make the 
additional disability or death compensable.  38 C.F.R. 
§ 3.358(c)(1)(2) (2009).  

In this case, the evidence does not support a finding that 
his dysphagia, dysarthria, and left hemiplegia are the 
proximate result of VA carelessness, negligence, lack of 
proper skill, an error in judgment, or an event that was not 
reasonably foreseeable.  The VA neurologist, who conducted a 
thorough review of the Veteran's claims file, found, in 
contrast, that the symptoms with which the Veteran presented 
on October 5, 2007, were nonspecific and non-anatomically 
localizing complaints of headaches, weakness in his legs, and 
stumbling.  Due to the nonspecific nature of his complaints, 
neither a cerebrovascular accident nor toxoplasmosis were 
indicated as possible diagnoses.

Because the symptoms with which the Veteran presented on 
October 5, 2007, were not consistent with either a 
cerebrovascular accident or toxoplasmosis, the neurologist 
opined that VA's failure to refer the Veteran for 
neurological evaluation on October 5, 2007, did not involve 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of the 
VA.

Because the Veteran's presentation on October 5, 2007, was 
not suggestive of or consistent with a cerebrovascular 
accident or toxoplasmosis, any additional disability 
sustained as a result of an alleged untimely diagnosis was 
not reasonably foreseeable on October 5, 2007.

The Board has considered the contrasting viewpoints of the 
Veteran and his brother.  In first addressing the Veteran's 
allegation that the January 2010 opinion was incorrect, insofar 
as it suggested that the Veteran underwent neurological 
evaluation on October 5, 2007, the Board concludes that there is 
no discrepancy, as although the Veteran was not referred for a 
detailed neurological examination on October 5, 2007, a 
neurological evaluation was nonetheless conducted, as his primary 
care physician noted that neurological examination revealed no 
abnormalities; cranial nerves were normal, motor examination was 
normal, and sensory examination was normal.  Given the normal 
neurological findings, the Veteran's nonspecific complaints, and 
the January 2010 opinion, it appears that the Veteran's treating 
physicians were not negligent in failing to refer him for 
neurological work-up.

With respect to the Veteran's contentions that he was not 
drinking on October 5, 2007, when he reported for VA treatment, 
the Board notes only that the record does not suggest that either 
physician attributed the Veteran's nonspecific and non-
anatomically localizing complaints of headaches, weakness in his 
legs, and stumbling, to his having consumed alcohol on October 5, 
2007.  

While the Veteran and his brother have attributed his current 
dysphagia, dysarthria, and left hemiplegia to VA's failure to 
diagnose him with either a cerebrovascular accident or 
toxoplasmosis on October 5, 2007, neither the Veteran nor his 
brother is competent to offer a medical opinion on causation 
of his current symptoms.  Bostain v. West, 11 Vet. App. 124 
(1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the Veteran and his brother are competent 
to give evidence about what the Veteran experienced on 
October 5, 2007, and October 6, 2007.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  Therefore, while the Veteran 
and his brother can testify as to that which they are 
competent to observe, such as the Veteran's difficulty with 
speaking and coordination, they are not competent to provide 
an opinion regarding the causation of the Veteran's 
difficulty speaking or incoordination, and a medical 
professional has not provided an opinion suggesting that VA 
was negligent in failing to make timely diagnoses.  

Finally, the Board notes in this regard that the testimony of 
the Veteran and his brother regarding his symptoms on October 
5 and 6, 2007, is of limited probative value, given that it 
does not comport with the contemporaneous medical findings.  
While both the Veteran and his brother have stated that the 
Veteran was experiencing speech difficulties at the time he 
presented for VA treatment on October 5, 2007, such is not 
reflected in his October 5, 2007, records, which in contrast 
demonstrate normal neurological findings.  In addition, the 
Board determines the testimony to be of limited credibility, 
given that both the Veteran and his brother have asserted 
that his symptoms persisted from the time of his appointments 
at VA on October 5, 2007, until the time that he presented 
for emergency medical treatment on October 6, 2007.  Both the 
emergency medical records and the VA treatment records dated 
on October 6, 2007, contradict the assertions of the Veteran 
and his brother, insofar as they demonstrate that "since the 
morning of October 6, 2007," the Veteran had been 
experiencing weakness on his left side, decreased appetite, 
and a headache.  Upon his transfer to VA on October 6, 2007, 
the Veteran again indicated that he had a one-day, rather 
than a two-day, history of symptoms.  For these reasons, the 
Board concludes that the assertions of the Veteran and his 
brother are not competent or sufficient to relate his current 
symptoms to any errors made by VA in providing care to the 
Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In this case, the preponderance of the evidence suggests that 
the Veteran's dysphagia, dysarthria, and left hemiplegia are 
not the result of VA error or negligence.  Because there is 
no competent evidence suggesting a causal relationship 
between VA treatment and the Veteran's current 
symptomatology, the Board concludes that the Veteran does not 
have an additional disability that was caused or aggravated 
by VA's failure to diagnose him with either a cerebrovascular 
accident or toxoplasmosis on October 5, 2007.  Similarly, 
there is no competent evidence that VA otherwise exhibited 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault.  In the absence of 
any such competent evidence, compensation under 38 U.S.C.A. 
§ 1151 must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeals concerning the issues of entitlement to increased 
ratings for PTSD, a skin disability, condyloma acuminata, and 
hemorrhoids, and the issues of entitlement to effective dates 
earlier than July 3, 2000, for the awards of a TDIU rating 
and a 70 percent disability rating for PTSD, are dismissed 
without prejudice.

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
dysphagia, dysarthria, and left hemiplegia, claimed as due to 
Department of Veterans Affairs failure to provide timely 
treatment for toxoplasmosis is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


